Citation Nr: 1502136	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 565	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard of Nebraska from May 9, 1960 to June 1, 1961.  

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from August 2012 (PTSD) and February 2013 (bilateral hearing loss and tinnitus) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2014, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VBMS file.  


FINDINGS OF FACT

1. Resolving the benefit of the doubt in favor of the Veteran, the Veteran's bilateral hearing loss is at least as likely as not related to in-service noise exposure.  

2. The Veteran suffers from tinnitus that is at least as likely as not related to noise exposure in service or to his service-connected hearing loss.  

3. The Veteran has provided credible supporting evidence verifying a military sexual trauma. 

4. The Veteran suffers from PTSD which has been medically related to credible supporting evidence of an in-service stressor.  


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

3. The criteria for service connection for posttraumatic stress disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

II. Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Board recognizes that certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

However, in the present case, the Board finds that service connection is not warranted by virtue of 38 C.F.R. § 3.303(b) because the evidence fails to demonstrate the existence of hearing loss in service or of a continuity of symptomatology.  Nor can it be said that the Veteran's bilateral hearing loss manifested to a compensable degree within a year of separation from service. The one-year presumption for organic disease of the nervous system under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Thus, the claim for service connection for bilateral hearing loss must be evaluated under 38 C.F.R. § 3.303(a).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In December 2012, the Veteran presented for a VA audiometric examination with regards to his claim for bilateral hearing loss.  A report of that examination gave the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
30
35
50
60
41
LEFT
25
30
40
40
50
37

The Veteran's speech recognition score was 92 percent for the right ear and 96 percent for the left ear.

The Veteran also submitted an audiological evaluation report from Dr. C.F., a private Doctor of Audiology, dated October 2012.  That report noted that the Veteran exhibited the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
35
40
45
50
60
46
LEFT
40
45
35
40
60
44

Dr. C.F. also reported that the Veteran's speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  

In light of the above evidence, the Board is satisfied that the Veteran currently suffers from a bilateral hearing disability within the meaning of hearing loss under 38 C.F.R. § 3.385.  Further, a review of the Veteran's separation documents notes his military occupational specialty as rifleman.  As this evidence suggests acoustic trauma (a fact conceded by the RO), the Board finds that the Veteran sustained acoustic trauma during service.  This fact notwithstanding, a grant of service connection still requires sufficient evidence that the Veteran's current hearing loss is etiologically related to the presumed in-service acoustic trauma, or otherwise etiologically related to service.  

In the December 2012 VA examination report, the examining clinician opined that, while he was exposed to rifle noise and gunfire while in active service, the Veteran's bilateral hearing loss was more likely caused by his work as a farmer after separation from service.  Particularly, the VA examiner noted his exposure to farm machinery and occupation as a sheep herder.  

In his August 2014 Board hearing, the Veteran asserted that his sheep were not especially noisy or acrimonious.  While he admitted that his exposure to tractors and combines as part of his farming profession did involve some noise exposure, he asserted that the level of noise did not equate to that which he experienced while in active service.  The Veteran denied engaging in any recreational activities, particularly those which would include loud noises.  Further, in the October 2012 private medical report by Dr. C.F., the examining physician noted the Veteran's history of noise exposure and opined that "[i]t is quite likely that the noise exposure [the Veteran] suffered during his military service was the beginning of his hearing loss and tinnitus." 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Here, while the RO denied the Veteran's claim for service connection based on the opinion of the VA examiner in December 2012, the Board notes that the Veteran has submitted an opinion by a private doctor of audiology which not only addressed the Veteran's history of noise exposure, also provided a contrary opinion, finding it likely that the Veteran's hearing loss is linked to service.  Resolving the benefit of the doubt in favor of the Veteran, the Board is satisfied that a nexus has been established between the Veteran's current disability and his in-service noise exposure and, thus, meets the criteria for service connection for bilateral hearing loss.  
  
III. Tinnitus

As discussed above, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a), 3.304.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, supra; Hickson, supra

A veteran is competent, as a layperson to testify as to the presence of symptoms such as ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet App. 465, 469 (1994))).   

In his December 2012 VA medical examination, the Veteran reported symptoms of recurrent tinnitus.  When asked about the date and circumstances of onset of his tinnitus, he responded, "in the service."  As the evidence contains a statement from the Veteran that he experiences a ringing sound in his ears, the Board finds that there is competent and credible evidence of a current tinnitus disability.  Id.  Moreover, as discussed above, the Veteran was exposed to acoustic trauma while in service, thus, the question is one of nexus.  

Here, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as the symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, particularly, his exposure to gun fire while operating as a rifleman in service.  In the alternative, the Board finds that the Veteran's tinnitus is at least as likely directly related to his service-connected hearing loss, as opined by the VA examiner in his December 2012 examination report.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  

IV. Posttraumatic Stress Disorder

The Veteran claims that he has current PTSD due to his active service, in particular, due to military sexual trauma.  

In order to establish entitlement to service connection for PTSD, the Veteran must show:  (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (referencing the standards of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A review of the Veteran's claims file does not reveal any complaints of a mental health condition during military service.  VA treatment records indicate that the Veteran has sought treatment for a mental disorder.  Particularly, medical treatment records dated in October 2012 indicate that the Veteran was a "person with feared complaint in whom no diagnosis was made" and ruled out PTSD as a diagnosis.  Subsequent VA treatment records dated January and February 2013 provide a diagnosis of depression not otherwise specified.  In September 2014, the Veteran submitted a privately obtained disability benefits questionnaire completed by a private doctor of psychology, Dr. M.P.  In that opinion, Dr. M.P. stated that the Veteran has a current diagnosis of PTSD in addition to depressive disorder not otherwise specified, but that it was not possible to differentiate what symptoms are attributable to each diagnosis.  Specifically, he stated that the Veteran's symptoms are inextricably intertwined, but that his depression is likely a product of the PTSD.  

However, while the Veteran has provided a private medical opinion giving a diagnosis of PTSD, he must also provide credible supporting evidence that a claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

If a veteran's claimed stressors are not related to combat, then corroborative evidence of his claimed in-service stressors must be introduced. A veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997). Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault. VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17. Since personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. It is often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f)(4) provides that:  If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated." See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor). However, the Federal Circuit also said that any such medical opinion must still to be weighed by VA along with the other evidence provided. See Menegassi, 683 F.3d at 1382, n.1.; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected).

As discussed above, the Veteran's service personnel and service treatment records (STRs) are silent as to any complaints of sexual assault.  The STRs do not indicate any requested testing for sexually transmitted diseases or other physical or psychological problems that could be associated with the claimed assault.  In addition, the Veteran's personnel files do not show a history of poor work performance after the onset of the claimed assaults, requests for transfer, or other manifestations of psychological problems due to the claimed assault.  Indeed, the Veteran's personnel files do not contain any negative notations and indicate that the Veteran was separated from service due to physical disability, which the Veteran admits was a result of his injuring his hand in a farming accident several months after the claimed sexual trauma occurred.  

Thus, the Veteran's in-service personnel and medical treatment records do not support his claim.  The record shows a pattern of service without incident prior and subsequent to the alleged assault.  The record is negative for poor performance appraisals, excessive tardiness or absence, or requests to change shifts or living arrangements.  In short, the STRs and personnel records are devoid of any findings consistent with the alleged sexual assault or any psychiatric problems and the Board must look to whether any other evidence of record corroborates the Veteran's alleged military sexual trauma.  

At the outset, the Board notes that in the December 2011 VCAA notice letter sent to the Veteran, he was informed that VA required specific details of the personal trauma incident that resulted in his claimed PTSD.  The Veteran thereafter submitted a VA Form 21-0781a (statement in support of claim for service connection for post-traumatic stress disorder (PTSD) secondary to personal assault).  On that form, he provided a narrative of his alleged sexual assault, to include the first name of his alleged attacker and the location and approximate dates of the claimed sexual trauma.  The Veteran also admitted that he did not report the incident at the time due to embarrassment, but that he did tell his wife and brother about it.  He also submitted a statement that he could not think of any hospitals or treating physicians to whom he had reported the incident at the time.  In a second statement submitted that same day, he also provided the names of his Captain and Sergeant at the time of his alleged trauma.

The Veteran has also submitted two statements from family members.  A statement from his brother indicates that the Veteran had reported the alleged assault to him several months after it occurred in 1960.  The Veteran's brother noted that he became withdrawn after returning from active service, had issues with school, and also opined that the Veteran's subsequent farming accident could be associated with his military sexual trauma because it was possible that he was preoccupied or depressed over the assault.  The Veteran's brother provided details such as the name and nationality of the Veteran's alleged attacker.  

A letter submitted by the Veteran's wife indicates that she and the Veteran had discussed his military sexual trauma and that "maybe he should do something about it," but that at the time the Veteran asserted he was fine.  His wife also describes the effect the Veteran's mental condition has had on his life since they were married- particularly that he experiences depressed mood, anger and irritability.  

The Veteran, in his hearing testimony, stated that in the 1980s he spoke with an alcohol counselor regarding his assault, but that the counselor informed him that he did not treat those types of issues.  The Veteran admits that the counselor has since passed away and there are no records of the discussion available.  He also testified that he spoke with a psychiatrist in the 1990s with similar results.  He stated that he did not know if the psychiatrist which whom he spoke was still alive or practicing, nor did he provide a name or contact information.  

The first medical evidence of treatment for psychological problems was in September 2012.  In the treatment notes, the treating VA social worker reported that the Veteran had submitted for psychological treatment at the suggestion of the Veteran's representative.  At that time, the Veteran reported that while staying in Appleton, Minnesota, he was sharing a tent with another Guard member when he woke up to find the other Guardsman had unbuttoned his pants and was assaulting him.  He also noted that he had heard that the other Guard member had done this to two other service members.  In November 2012, the Veteran again was seen by a VA clinical social worker who reported that they explored the impact of his military sexual trauma, particularly his beliefs about that trauma, that he felt he should have prevented it from happening and that he subsequently had difficulty trusting others and experienced low self-esteem.  At that point in time, the Veteran was given a diagnosis of depression.  A VA treatment note in February 2013 indicates that the Veteran was again seen for depression but does not mention whether his sexual assault was addressed at that time.  

The privately completed disability benefits questionnaire submitted by the Veteran lists the Veteran's PTSD stressor as sexual assault.  Specifically, it states that the Veteran was assaulted by a higher ranking National Guardsman while sharing a tent.  

Here, the Board is satisfied that the Veteran has provided corroborating evidence of a military sexual trauma.  While the Veteran's STRs and personnel records are silent as to any such trauma, the Board notes that the Veteran experienced an injury to his hand which precipitated his separation from service roughly only three months after the alleged assault took place.  Further, the Veteran has provided corroborating statements from both his brother and wife, as well as VA and private medical opinions that address a past sexual trauma while in service, all of which corroborate the Veteran's account of the event and his behavioral changes thereafter.  

With regard to the an etiological link between the Veteran's diagnosis of PTSD and his military sexual trauma,  The Board must look to the medical evidence of record.  In the September 2014 private disability benefits questionnaire, Dr. M.P. reviewed the Veteran's VA treatment records and lay statements from the Veteran's brother.  He states that the Veteran's sexual trauma is persistently re-experienced in recurrent and distressing recollections and dreams of the event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He notes that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He assigned the Veteran a Global Assessment of Functioning (GAF) score of 60. (In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).").  Most notably, Dr. M.P. specifically relates the Veteran's PTSD to his sexual assault as the Veteran's sole stressor.

Thus, as the record reflects a present diagnosis of PTSD that has been medically related to credible supporting evidence of an in-service sexual trauma, and in the absence of evidence to the contrary, the Board finds that the criteria for service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.  


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


